IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                    DIVISION ONE

STATE OF WASHINGTON,                                                                  r-o
                                                                                      CD
                                                                                              C/* ^"^
                                                                                                %r~-

                                                   No. 70407-9-                         jsr
                                                                                              ?->'£•
                                                                                        —S»
                      Respondent,                                                       T*»
                                                                                              :~n
                                                                                              '— c
                                                                                        —'



                                                                                        ro     --x. -z. i
              v.



 DONALD EARL PITCHFORD,                            UNPUBLISHED OPINION

                      Appellant.                   FILED:     MAY 1 2 2014


       Per Curiam — Donald Pitchford appeals from the exceptional sentence imposed

after a jury found him guilty of second degree assault with a deadly weapon. The State
concedes, and we agree, that the trial court erred in doubling the deadly weapon

sentence enhancement based on a 1984 conviction. See RCW 9.94A.533(4).

      The State asserts that on remand "it is within the trial court's discretion to revisit

all aspects of Pitchford's sentence." Becausethe State cites no relevant authority to
support this claim, we remand solely to permit the trial court to strike the unlawful
portion of the deadly weapon enhancement.

       Remanded.

                                                  FOR THE COURT: